TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00580-CR
                                      NO. 03-07-00595-CR



                                Pedro Tapia Castillo, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
                    NOS. D-1-DC-07-300429 & D-1-DC-07-300846
               HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Pedro Castillo seeks to appeal judgments of conviction for family violence assault

and aggravated assault. The trial court has certified that these are plea bargain cases, and Castillo

has no right of appeal. The appeals are dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________

                                              Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: November 1, 2007

Do Not Publish